Case 1:20-cv-01619-RM Document 15 Filed 12/07/20 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Raymond P. Moore

Civil Action No. 20-cv-01619-RM

In re KANAL VAN GASTON,

         Debtor.

KANAL VAN GASTON,

         Plaintiff,

v.

U.S. DEPARTMENT OF EDUCATION, and
GREAT LAKES HIGHER EDUCATION CORPORATION,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

         This bankruptcy case is before the Court on the Motion to Dismiss Appeal (ECF No. 10)

filed by Defendant U.S. Department of Education (“DOE”). Plaintiff has responded to the

motion. 1 (ECF No. 14.) Construing Plaintiff’s Notice of Appeal (ECF No. 1) as a motion for

leave to appeal, the Court grants DOE’s motion, denies leave to appeal, and dismisses this

appeal. The Court also denies Plaintiff’s motion to proceed without prepaying court fees or

costs. (ECF No. 2.)




1
 Plaintiff proceeds pro se; thus, the Court liberally construes his pleadings. See Haines v. Kerner, 404 U.S. 519,
520-21 (1972). But the Court does not act as his advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.
1991).
Case 1:20-cv-01619-RM Document 15 Filed 12/07/20 USDC Colorado Page 2 of 3




I.     LEGAL STANDARD

       The Court may exercise jurisdiction over an interlocutory order of a bankruptcy court

only if leave to appeal is granted. In re Sorrells, 218 B.R. 580, 582 (B.A.P. 10th Cir. 1998).

Such leave “should be granted with discrimination and reserved for cases of exceptional

circumstances. Appealable interlocutory orders must involve a controlling question of law as to

which there is substantial ground for difference of opinion, and the immediate resolution of the

order may materially advance the ultimate termination of the litigation.” Id. (citation omitted).

II.    BACKGROUND

       Citing years of substantial financial hardship and homelessness, Plaintiff filed an action

in bankruptcy court seeking to discharge his student-loan debt of approximately $224,000. The

notice of appeal identifies one issue: the bankruptcy court’s granting of a motion to extend the

time for completing discovery.

III.   DISCUSSION

       Plaintiff has not shown that the bankruptcy court’s decision to extend the time to

complete discovery in this case involves any controlling question of law as to which there is

substantial ground for difference of opinion. In its motion for an extension, DOE argued that

good cause existed for waiving the court-imposed deadline for amending the scheduling order

due to restrictions imposed due to the COVID-19 pandemic as well as Plaintiff’s refusal to be

deposed. (ECF No. 9-1 at 17-19.) The bankruptcy court apparently agreed, granting the

extension. But these are not the type of exceptional circumstances warranting this Court’s

involvement with the bankruptcy court’s handling of its own docket, and therefore leave to

appeal is not appropriate in this case.


                                                 2
Case 1:20-cv-01619-RM Document 15 Filed 12/07/20 USDC Colorado Page 3 of 3




       Moreover, because Plaintiff has not offered any nonfrivolous arguments in support of his

appeal, the Court further concludes he is not entitled to proceed without prepayment of costs or

fees. See DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).

IV.    CONCLUSION

       Accordingly, the Court GRANTS DOE’s Motion to Dismiss Appeal (ECF No. 10) and

DENIES leave to appeal (ECF No. 1). Plaintiff’s application to proceed without prepayment of

costs or fees (ECF No 2) is DENIED as well, and the Clerk is directed to CLOSE this case.

       DATED this 7th day of December, 2020.

                                                    BY THE COURT:



                                                    ____________________________________
                                                    RAYMOND P. MOORE
                                                    United States District Judge




                                                3
